DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,716,573 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Berenstein et al. US 7695488 discloses an intrasacular aneurysm occlusion device comprising a wider than neck portion and a flexible sac filling portion (figures 2A, 2B).
Wallace US 6454780 discloses an aneurysm occlusion device comprising a wider than neck portion being collapsible from a first configuration (figure 2A) into a second double layered configuration.
Rosqueta et al. US 8142456 discloses an aneurysm occlusion device comprising a spherical member and a concave member (figure 4A).
However, Berenstein et al., Wallace and Rosqueta et al. do not disclose the proximal stent being collapsed in the aneurysm sac from a generally spherical, ellipsoidal, and/or globular configuration in to a generally hemispherical, bowl, and/or distally-concave configuration.
No combination of Berenstein et al., Wallace, Rosqueta et al. and prior art of record or prior art at large serves to rectify the deficiencies of Berenstein et al., Wallace and Rosqueta et al. in regard to the limitations of the claim. Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771        

/DIANE D YABUT/Primary Examiner, Art Unit 3771